TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-19-00124-CR


                          Jose Alberto Alejandro-Najarro, Appellant

                                                 v.

                                  The State of Texas, Appellee




                FROM THE 207TH DISTRICT COURT OF HAYS COUNTY
        NO. CR-16-0499, THE HONORABLE JACK H. ROBISON, JUDGE PRESIDING



                                            ORDER


PER CURIAM

               Appellant’s pro se response to appointed counsel’s Anders brief was originally

due March 30, 2020. On appellant’s motions, the time for filing his response was extended to

August 27, 2020. Appellant has filed a fourth motion, requesting that the Court once again

extend the time for filing appellant’s pro se response. We grant the motion for extension of

time and order appellant to file his pro se response, if he chooses to do so, no later than

September 28, 2020. No further extension of time will be granted. Failure to comply with this

order will result in the case being submitted to this Court without the response.

               It is so ordered on September 2, 2020.
Before Justices Goodwin, Kelly, and Smith

Do Not Publish




                                            2